DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (WO 2017/034295) in view of Kumaki et al. (US 6,617,381).
Note: US 2018/0244919 is used as an English-language equivalent of WO ‘295. Citations refer to the US ‘919 document.
Regarding claims 1, 6, and 11:
Kim discloses a thermoplastic composition comprising (A) about 20-70% by weight of an aromatic polyamide resin, (B) about 0.1-20% by weight of an olefin-based copolymer, and (C) about 10-60% by weight of inorganic fillers [0011]. The (A) aromatic polyamide resin preferably comprise a polyamide formed from terephthalic acid, isophthalic acid, and an aliphatic diamine, including PA 6T/6I [0029-0031; 0033-0035]. The (B) olefin-based copolymer is a maleic anhydride-modified copolymer [0045]. The (C) inorganic fillers preferably comprise a first filler of calcium carbonate and a second filler of glass fiber [0049-0054]. 
A molded article made from the composition has a plating adhesive strength of about 1 N/cm to about 15 N/cm, as measured on a specimen having a size of 10 cm x 10 cm x 3.2 mm in accordance with JIS C6481, which overlaps with the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the plating adhesive strength, including over values within the claimed range, to provide the desired strength for a given end use, and thereby achieve the claimed invention.
Kim is silent with regard to surface treating the calcium carbonate.
Such surface treatments were known in the art. For example, Kumaki discloses a polyamide resin composition comprising (A) 100 parts of nylon resin and (B) 5-150 parts of at least one of a non-fibrous inorganic filler having an average particle diameter of 0.05-10 μm and a fibrous inorganic filler other than glass fiber (abstract; col 2 ln 8+). Calcium carbonate is suitable as the non-fibrous filler (col 3 ln 57). The filler is modified by silane coupling agent having an amino group, epoxy group or methacryloxy group to further improve the mechanical strength of the composition (col 4 ln 33+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a silane coupling agent as claimed with the calcium carbonate to improve the mechanical strength of the composition.
Regarding claim 2:
Kim teaches a ratio of terephthalic acid to isophthalic acid of about 6:4 to about 8:2 [0013]. 
Regarding claims 3-4:
Kim teaches a maleic anhydride-modified ethylene-octene copolymer [0045].
Regarding claim 5:
Kim teaches the average diameter of the calcium carbonate is about 0.05-300 μm, where 0.05 μm equals 50 nm [0051]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the particle size of the calcium carbonate, including over values within the claimed range, to provide a calcium carbonate within the scope of Kim’s invention, and thereby achieve the claimed invention.
Regarding claim 7:
As noted previously, Kim teaches the use of (B) about 0.1-20% by weight of an olefin-based copolymer and (C) about 10-60% by weight of inorganic fillers [0011]. The ratio of calcium carbonate (first filler) to glass fiber (second filler) is about 1:1 to about 1:5 [0060]. Therefore, the relative ratio of the (B) olefin-based copolymer and (C) the first filler calcium carbonate overlaps with the presently claimed prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of the olefin-based copolymer and the amounts of calcium carbonate, including over amounts that result in a relative ratio within the presently claimed range, to provide the desired properties for a given end use.
Regarding claim 9:
Kim teaches the composition has good impact resistance [0010]. The reference further provides examples having Izod impact strength of greater than 8 kgf•cm/cm [0092; Table 2 on p5]. 
Regarding claim 10:
Kim teaches the composition has good heat resistance [0010]. The reference further provides examples having HDT of greater than 280°C [0093; Table 2 on p5]. 
Regarding claim 12:
Kim discloses the properties of impact strength and HDT as explained in the rejections of present claims 9 and 10. The reference is silent with regard to a surface gloss. The examiner submits a molded article of Kim in view of Kumaki would have a surface gloss as claimed because it is otherwise uses the same materials as claimed.


Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive.

Applicant argues Kim and Kumaki address different types of problems associated with different types of products, and so offer different solutions (p5).
Both references, however, relate to polyamide resin compositions for use in making molded articles (see, e.g., the titles and abstract of each disclosure). Present claim 1 is likewise drawn to “A 

Applicant argues that Kim already solves its noted problems and so one of ordinary skill would not consider the teachings of other documents to address these problems (p6).
The examiner submits the level of ordinary skill in the art is not limited to Kim’s singular disclosure. As noted above, both Kim and Kumaki provide teachings relevant to polyamide resin compositions and demonstrate the broader understanding of skilled artisans. Furthermore, Kim would not have been required to incorporate all possible variations of its invention known to such artisans. The examiner maintains one of ordinary skill in the art would have been motivated to surface treat Kim’s calcium carbonate to provide further mechanical strength as known in the art and demonstrated by Kumaki.

Applicant argues Kim does not teach all the elements of the cited claims, particularly calcium carbonate that is treated with a silane compound (p6). Applicant argues Kumaki cannot overcome this deficiency because it is silent on plating adhesive strength and maleic anhydride-modified olefin based-copolymers (p6). Applicant also argues Kumaki teaches away from aspects of Kim, notably the use of glass fiber (p6).
However, while Kumaki does not disclose all the features of the present claimed invention, it is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the use of silane coupling agents on calcium carbonate to improve mechanical strength, and in combination with the primary reference, discloses the presently claimed invention.
In response to applicant's argument that Kumaki teaches away from the use of glass fiber, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Kumaki’s teaching regarding glass fiber does not directly relate to its teaching regarding the use of silane coupling agents on other inorganic filler. For example, the reference does not teach the surface treatment provides a direct replacement for glass fiber. Therefore, one of ordinary skill in the art would not have found an incompatibility between Kim’s teachings of the use of glass fiber and calcium carbonate and Kumaki’s teaching regarding further improvements of mechanical properties that were achieved by surface treating calcium carbonate.
Furthermore, although Kumaki repeatedly states its compositions “exclude[e] glass fiber” (see, e.g., the abstract), the reference further qualifies these statements, saying “In the present invention, it is possible to use a glass fiber together with the aforementioned inorganic filler as long as the presence of the glass fiber does not adversely affect the advantages of the invention.” (col 6 ln 10-13). As such, even if all of the features of Kumaki were required to be bodily incorporated into Kim, Kumaki remains open to the use of glass fiber and does not strictly require it to be excluded from its compositions.
Finally, the examiner submits that surface treatments of calcium carbonate were well known in the art. As further evidence, the examiner provides the following newly cited references:
Hosoi et al. (JP 2003-112920; see provided machine translation) discloses a silane coupling agent treated calcium carbonate and a polymer composition containing the calcium carbonate [abstract; 0001]. The additive improves mechanical properties [0004; 0040]. 
Eguchi (JP 2013-203851; see provided machine translation) discloses surface-treated calcium carbonate that is blended in a polymer to increase its mechanical strength, where the treatment comprises a silane-based agent (abstract; p3). Polymers include polyamide (p3).
These references, therefore, further support the examiner’s position that Kumaki’s teaching regarding surface treating calcium carbonate was a well-known treatment method that improves mechanical strength of a polymer composition, which would have been understood by one of ordinary skill in the art to not require all of the other specifics of Kumaki’s disclosure as suggested by Applicant.
For these reasons, the examiner maintains the rejections of record.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787